Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 13 is allowable. The restriction requirement set forth in the Office action mailed on 5/3/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 16, 17 is withdrawn.  Claims 16, 17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brodbine (REG 38,392) on 1/28/2021.
The application has been amended as follows: 
1. (canceled)
4. (canceled)
5. (canceled)
6. (canceled)
7. (canceled)
8. (canceled)
9. (canceled)
12. (canceled)


Allowable Subject Matter

Claims 13, 16-19, 21 allowed.
With respect to claims 13, 16-19, 21 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

wherein each deformable supporting arm extends in a length direction of the main body between the first end and the second end, and is depressed in a direction away from the outer circumferential surface of the main body to have a curved shape; two ends of each deformable supporting arm are oriented to the first end and the second end of the main body, respectively; end surfaces of ends of the at least two deformable supporting arms, adjacent the second end of the main body, together defines a supporting surface; and the supporting surface supports the circuit board;
wherein one end of each deformable supporting arm is adjacent the first end of the main body and is fixed to the outer circumferential surface of the main body; and one end of each deformable supporting arm is adjacent the second end of the main body and is a free end; there is a gap between the free end of each deformable supporting arm and the main body; and the free end of each deformable supporting arm supports the circuit board

It would not have made sense to one of ordinary skill in the art to modify Ryan in view of Sun in a way that would teach claim 15 since element 24 of Ryan fig 4 is not adjacent to the first end of the main body. Moving 24 to the first end could make sense if 40 was moved to the second end as well, however this would contradict the rejection of claim 13 which requires "the fastening portion disposed at the second end of the main body".
Claim 15 further requires "one end of each deformable supporting arm is adjacent the second end of the main body and is a free end" which would still not be taught by the combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841